625 S.E.2d 752 (2006)
280 Ga. 157
VAN DETTA
v.
BOARD TO DETERMINE CHARACTER AND FITNESS OF BAR APPLICANTS.
No. S05O1591.
Supreme Court of Georgia.
January 17, 2006.
Gina Van Detta, Winston, pro se.
Thurbert E. Baker, Atty. Gen., Rebecca S. Mick, Asst. Atty. Gen., Kristin Loecke Miller, Asst. Atty. Gen., Hulett H. Askew, Director, Office of Bar Admissions, for Fitness Board.
PER CURIAM.
In May 2005, the Board to Determine Character and Fitness of Bar Applicants (hereinafter "Fitness Board"), tentatively denied certification of fitness to practice law to bar applicant Gina Van Detta. See Rules Governing Admission to the Practice of Law, Pt. A. After Van Detta filed an answer and the Fitness Board requested appointment of a hearing officer, this Court appointed a hearing officer on June 7, 2005. See Rules Governing Admission to the Practice of Law, Pt. A, § 8(a). Prior to a hearing, Van Detta filed a petition for a writ of mandamus in this Court on June 15, 2005, seeking an order requiring the Fitness Board to withdraw its tentative denial of certification or, in the alternative, to clarify and alter the specifications *753 included in the tentative denial of certification. Subsequent to answering the petition, the Fitness Board filed a motion to dismiss the petition on several grounds, including that Van Detta has legal remedies available to her.
The writ of mandamus is an extraordinary remedy available in limited circumstances to compel action by a public officer when there is no other adequate legal remedy. Ford Motor Co. v. Lawrence, 279 Ga. 284, 285, 612 S.E.2d 301 (2005). The availability of an administrative process through which redress may be sought constitutes an adequate legal remedy the existence of which warrants the denial of mandamus relief. Thomas v. Madison County Bd. of Com'rs, 261 Ga. 265, 266, 404 S.E.2d 271 (1991). The process which is presently underway provides Van Detta an adequate legal remedy in the form of a hearing before a hearing officer, a final decision by the Fitness Board, and an appeal to this Court in the event of an undesirable result. See Rules Governing Admission to the Practice of Law, Pt. A, § 8; and Pt. F, § 7. That being so, Van Detta is not entitled to a writ of mandamus. Thomas v. Madison County Bd. of Com'rs, supra.
Writ denied.
All the Justices concur.